Appeal by defendant from a judgment of the Supreme Court, Queens County (Bambrick, J.), rendered July 6, 1983, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and sentencing him as a second violent felony offender to an indeterminate term of imprisonment of 2 to 4 years.
Judgment affirmed.
The arresting officer saw defendant handling a weapon prior to his arrest. This supplied the probable cause for arresting defendant and searching his automobile. Further, the court did not err in refusing to allow defendant to withdraw his guilty plea. It was knowingly and intelligently made after the court had made sure defendant knew the rights he was waiving, and told defendant the minimum sentence he could receive as a second violent felony offender. Defendant was represented by counsel and had a Spanish interpreter at all proceedings.
The sentence imposed was proper, and the minimum allowed under law (Penal Law, § 70.04; see People v Morse, 62 NY2d 205). Niehoff, J. P., Boyers, Lawrence and Fiber, JJ., concur.